DETAILED ACTION
	This office action is in response to the application and claims filed on May 6, 2020.  This application claims foreign priority to CHINA 2019 0168261.7 (priority date noted on March 6, 2019).
	Claims 1-15 are pending, with method claim 1 as the sole independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
It is noted that Applicant has not filed an Information Disclosure Statement.  If Applicant becomes aware of any prior art that may be pertinent to the examination and analysis of the claimed subject matter, a PTO-1449 form should be filed.

Drawings
The original drawings (twenty (20) pages) were received on May 6, 2020.  These drawings are acknowledged.

Allowable Subject Matter
Claims 1-15 are allowed.  Method claim 1 is the sole independent claim.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (see attached PTO-892 form references A-D) does not expressly teach or reasonably suggest, in combination, each express method step in the claim 1 body for an “optimal PWM method based on frequency modulation for specific inter-harmonics.”  The overall combination of method steps, as a whole and as arranged, in context of the teachings of Applicant’s specification, are neither anticipated by any prior art of record, or made reasonably obvious by this prior art.  For these reasons, claim 1 is in condition for allowance.  Claims 2-15 are further methods depending from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-D:

-Reference A to Friedrichs is pertinent to harmonic control of dual output generators of two or more waveforms at different frequencies.
-Reference B to Jones is pertinent to control methods for PWM by varying the switching frequency.
-Reference C to Gaboriau is pertinent to spreading a spectrum of harmonic frequencies of a PWM output.
-Reference D to Kumar is pertinent to interference reduction by harmonic phase shift in multiple PWM operations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        April 27, 2021